DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  Claim 13:  A loading unit has been interpreted as a loading chamber, and equivalents thereto (see, e.g, para. 42 and Fig. 1); an unloading unit which has been interpreted as a chamber having a corresponding robot arm and equivalents thereto (see, e.g., para. 45).  Claim 12:  A substrate mounting unit which has been interpreted as a substrate holder for mounting and transporting a substrate bidirectionally, or equivalents thereto (see, e.g., para. 75).  Claim 14:  the protection layer forming device has been interpreted as chamber/area (or chambers/areas) capable of deposition and equivalents thereto, (see, e.g., para. 46).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 9-17, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned is rejected based on its dependency.
Claim 1, line 61 recites “a second end”.  However, this feature has already been recited.  Examiner has assumed the recitation was meant to refer to “the second end” and has examined accordingly.
Claim 1, line 63 recites “a first source gas”.  However, this feature has already been recited.  Examiner has assumed the recitation was meant to refer to “the first source gas” and has examined accordingly.
Claim 1, line 65 recites “a second source gas”.  However, this feature has already been recited.  Examiner has assumed the recitation was meant to refer to “the first source gas” and has examined accordingly.
Claim 5, line 61 recites “second direction”.  However, this feature has already been recited.  Examiner has assumed the recitation was meant to refer to “the second direction” and has examined accordingly.
Claim 15, line 67 recites “a first source gas”.  However, this feature has already been recited.  Examiner has assumed the recitation was meant to refer to “the first source gas” and has examined accordingly.
Claim 15, line 69 recites “a second source gas”.  However, this feature has already been recited.  Examiner has assumed the recitation was meant to refer to “the first source gas” and has examined accordingly.
Claim 17, line 4 recites “a second source gas”.  However, this feature has already been recited.  Examiner has assumed the recitation was meant to refer to “the first source gas” and has examined accordingly.
Clarification and/or correction is requested.  Additionally, Applicant is encouraged to review the entirety of the claims for similar issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-11 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0261412 to Yoon et al. in view of U.S. Patent Pub. No. 2016/0251759 to Lee et al. and U.S. Patent Pub. No. 2015/0086716 to Park et al.
Yoon et al. disclose the provision of an apparatus capable of making a display apparatus substantially as claimed and comprising: a chamber (Fig. 9, 400); and a plurality of nozzle units (920, 930, 940, 950) capable of various substrate processing steps, the pluralityof nozzle units includes at least a first nozzle unit (e.g. 930); and a second nozzle unit (e.g. 940).  Additionally, Yoon et al. teaches that it is known to move the nozzle units, the substrate or both (see, e.g., para. 53).
Yoon et al. further disclose various embodiments with varying nozzle congiruations for the nozzle units (see, e.g., paras. 51-57, 60-66, 73-77; also see Figs. 5A-G, 7A-D).  For example, regarding the claimed first nozzle unit, in Fig. 5A, Yoon et al. disclose a nozzle unit capable of (i.e. configured to) depositing an organic layer on a substrate by using chemical vapor deposition, wherein the first nozzle unit comprises a first supply nozzle unit (411) capable of injecting a first source capable of reacting with a first gas to form the organic layer on the substrate; and a first discharge nozzle unit (413, 415) capable of discharging both a first gas and the first source gas and having a first channel surrounding an outer portion of the first supply nozzle unit and converging above an upper portion of the first supply nozzle unit.
However, details of a second nozzle unit, an injection nozzle unit capable of/configured to provide the first gas and an inflow pipe connected through an outer wall of the chamber, as specifically claimed, are not described in detail with respect to Fig. 9 embodiment.  
In particular regarding the injection nozzle unit and an inflow pipe, Yoon et al. fail to disclose an inflow pipe directly connected through an outer wall of the chamber or an injection nozzle unit for/capable of injecting the first gas in the chamber toward the substrate, the injection nozzle unit for injecting the first gas through a first space between the first nozzle unit and the second nozzle unit, a second space outside the first nozzle unit, and a third inflow space outside the second nozzle unit, wherein the first space, the second space and the third space are connected to one another through a charge space above the first nozzle unit and the second nozzle unit, wherein the inflow pipe is located at a first end of the chamber opposite the substrate with the first nozzle unit and the second nozzle unit interposed therebetween, and wherein the first gas is injected through the inflow pipe and passes between the first nozzle unit and the second nozzle unit and moves from the first end of the chamber to a second end of the chamber that is opposite the first end and that is adjacent the substrate. 
Lee et al. disclose an inflow pipe (1212) directly connected through an outer wall of a chamber capable of injecting a first gas in the chamber toward the substrate via a charge space above a nozzle unit and an injection nozzle unit for injecting a first gas in the chamber toward the substrate.  The inflow pipe, injection nozzle unit (i.e. spaces around nozzle units) and first gas are provided for the purposes of providing a necessary process gas and/or a necessary purge gas.  See, e.g., Figs. 2A, 6C and paras. 88-96, 152.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicants invention was effectively filed to have provided an inflow pipe connected to an injection nozzle unit for providing the first gas in Yoon et al. directly connected through an outer wall of the chamber capable of injecting toward first gas in the chamber toward the substrate via a charge space above nozzle units for the purpose of providing a necessary process gas and/or a necessary purge gas as taught by Lee.
Regarding the second nozzle unit, as detailed above, Yoon et al. further disclose variously configured embodiments for the nozzle units (see, e.g., paras. 51-57, 60-66, 73-77; also see Figs. 5A-G, 7A-D).  
Additionally, Park et al. disclose a nozzle unit (i.e. a second nozzle unit) configured to (i.e. capable of) depositing an inorganic layer on the substrate by using atomic layer deposition and comprising:  a second supply nozzle unit (Fig. 3A-B, 338) capable of injecting a second source gas to remain separated from a first gas while forming an inorganic layer on the substrate; a second discharge nozzle unit (344) capable of discharging the second source gas separately from the first gas and having a second channel surrounding an outer portion of the second supply nozzle unit; a third discharge nozzle unit (342) around an outer portion of the second discharge nozzle unit capable of discharging the first gas separately from the second source gas comprising a third channel that surrounds the second channel of the second discharge nozzle unit and that comprises a first side and a second side that is opposite the first side, the first side and the second sides configured to (i.e. capable of) concurrently discharging the first gas; and a separation nozzle unit (318) between the second discharge nozzle unit and the third discharge nozzle unit at an end of an outer cover (i.e. surface) of the second discharge nozzle unit that defines an exterior of the second channel and an interior of the third  channel and configured to (i.e. capable of) inject a purge gas toward the substrate between the first space and the second supply nozzle unit and between the third space and the second supply nozzle unit to keep the first gas separated from the second source gas whole using atomic layer deposition, wherein the third discharge nozzle unit and the second discharge nozzle unit are configured to (i.e. capable of) physically separating the first gas and the second source gas and respectively discharge the first gas and the second source gas concurrently with each other, wherein the second source gas in the second the second discharge nozzle unit is capable of being discharged through the second channel and the first gas in the third discharge nozzle unit is discharged through the third channel and wherein the first gas may be separated from the second source gas while the inorganic layer is formed.  Similar to Yoon et al. and Lee et al., Park et al. discloses various nozzle configurations including the aforementioned configuration, wherein the nozzle unit configurations are provided, inter alia, for the purpose of injecting and discharging gases via the nozzle unit according to a desired method or intended use (see, e.g., para. 17).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided nozzle unit as provided in Park et al. as a second nozzle unit in modified Yoon et al. in order to provide an alternative nozzle unit capable of injecting and discharging gas according to a desired method or intended use as taught by Park et al.
Regarding a converging discharge channel, Park et al. is silent as to this feature.  However, Yoon et al. teaches this configuration in Fig. 5A, such that it would have been obvious to provide the same with respect to the second nozzle unit.  Also, Lee et al. teaches providing converging channels surround a central supply nozzle unit (see, e.g., Figs. 5A-I).  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding the myriad of claim limitations drawn to intended use (e.g., deposition method [CVD, ALD] , timing and/or how/which possibly introduced gases interact or don’t interact with each other, how/where gases are discharged, type of layer formed, etc.) in claim 1 and its dependents, it is noted that the courts have ruled the following, with respect to an intended use of an apparatus, processing materials used within an apparatus and items worked upon by an apparatus:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  This applies to the dependent claims addressed below as well.
With respect to claim 2, in modified Yoon et al., the first gas may be stored (if only briefly, e.g., after introduction during its progress downwards) above the first nozzle unit in an upper portion of the chamber (i.e. the charge space).  See Lee et al.
With respect to claim 5, in modified Yoon et al., the first source gas and the first gas are capable of being injected in a second direction toward the substrate and discharged in a third direction opposite to the second direction.  See, e.g., gas flow pattern in Fig. 5A in Yoon et al. and Lee et al as detailed above.
With respect to claim 9, in modified Yoon et al., the second source gas and the first gas are capable of being injected in a second direction toward the substrate and discharged in a third direction opposite to the second direction.  See, e.g., gas flow patterns in Fig. 5A in Yoon et al., Fig. 3A of Park et al. and Lee et al as detailed above. 
With respect to claim 10, in modified Yoon et al., the injection nozzle unit is capable of injecting the first gas in a second direction toward the substrate to concurrently clean the first nozzle unit and the second nozzle unit.  Also, Lee et al. as detailed above.
With respect to claim 11, in modified Yoon et al., the first nozzle unit and the second nozzle unit have the same size in a height direction and a width direction.  See, Fig. 9 of Yoon et all., for example.  Additionally, it is noted that the courts have ruled in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claim 21, in modified Yoon et al., an outlet of the first discharge nozzle unit is connected to a discharge pipe (465) that is disposed above the first supply nozzle unit.  See Fig. 5A.
With respect to claim 22, in modified Yoon et al., an outlet of the second discharge nozzle unit (at top horizonal portion of second nozzle unit) and an outlet of the third discharge nozzle unit (at top horizontal portion of second nozzle unit) are both disposed directly above at least a portion of the second supply nozzle unit, and the separation nozzle unit is disposed at an end of an outer cover of the second discharge nozzle.  See above regarding teachings of Yoon et al. and Lee et al. with respect to converging discharge nozzle units.
With respect to claim 23, in modified Yoon et al., as described above, outlets of the third discharge nozzle unit may be disposed at sides of the outlet of the second discharge unit.
With respect to claim 24, modified Yoon et al. the first space is defined by an outer cover (i.e. surface) of the first nozzle unit and an outer cover (i.e. surface) of the second nozzle unit.  

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Yoon et al. as applied to claims 1-2, 5, 9-11 and 21-24 above in view of U.S. Patent Pub. No. 2005/0239294 to Rosenblum et al.
Modified Yoon et al. disclose the apparatus substantially as claimed and as described above.
However, regarding claim 12, modified Yoon et al. fail to disclose a substrate mounting unit under the first nozzle unit and the second nozzle unit, the substrate mounting unit moving in a linear reciprocating motion in the first direction and holding the substrate thereon.  Notably, while in Fig. 9 of Yoon et al., the substrate mounting unit is not specifically detailed, elsewhere in Yoon et al. it is disclosed that in addition to or as an alternative to moving a nozzle unit the substrate may be moved by a substrate mounting unit (see, e.g, para. 53). 
Rosenblum et al. disclose a substrate mounting unit (pallet [not shown] and conveyor 7) under a nozzle unit, the substrate mounting unit moving in a linear reciprocating motion in the first direction and holding the substrate thereon for the purpose of transporting a substrate through a chamber for processing (see, e.g., paras. 15 and 70-75).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a substrate mounting unit under the first and second nozzle units in modified Yoon et al., the substrate mounting unit moving in a linear reciprocating motion in a first direction and holding the substrate thereon in order to transport a substrate through a chamber for processing as taught by Rosenblum et al.
Modified Yoon et al. disclose the apparatus substantially as claimed and as described above.
However, regarding claim 13, modified et al. fail to disclose a loading unit connected to an end of the chamber that inserts the substrate into the chamber; and an unloading unit connected to an opposite end of the chamber.
Examiner notes that it is well-known in the art that a substrate being worked upon can be inserted in and out of a single entrance of a processing chamber or travel through the processing chamber from an entrance to an exit.  The courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
As an example, in Fig. 4A, Rosenblum et al. discloses an apparatus comprising a loading unit (40A, chambers and robot associated therewith) connected to an inlet end of a chamber (3) and an unloading unit (40B, chambers and robot associated therewith) connected to an opposite end of the chamber for the purpose of providing an interface for the chamber to upstream or downstream equipment (see, e.g., para. 68).
It would have been obvious to one of ordinary skill in the art at the time this application was effectively filed apparatus to have provided the apparatus of Yoon et al. and Lee et al. comprising a loading unit connected to an inlet end of the chamber and an unloading unit connected to an opposite end of the chamber in order to provide an interface for the chamber to upstream or downstream equipment as taught by Rosenblum et al.
With respect to claim 14, the apparatus of Yoon et al. may further comprise a protection layer forming device (i.e. another nozzle unit in another area of Fig. 9 chamber) which would necessarily be connected to the unloading unit based on its inclusion in the chamber.  See, e.g., para. 75.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0261412 to Yoon et al. in view of U.S. Patent Pub. No. 2016/0251759 to Lee et al., U.S. Patent Pub. No. 2015/0086716 to Park et al. and U.S. Patent Pub. No. 2005/0239294 to Rosenblum et al.
Regarding claims 15-17, the claim limitations are covered by the analysis of claims addressed above based on the combined teachings of Yoon et al., Lee et al., Park et al. and Rosenblum et al. 

Response to Arguments
Applicant's amendments and accompanying arguments filed 11 February 2022 have been fully considered but they are not persuasive or are moot based the rejections set forth above.
As in previous responses, Examiner notes the claimed invention has been rejected over a combination of references. In response to Applicant's arguments against the references individually, the courts have ruled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner continues to point this out, because although the claims have been amended and the rejections have been modified accordingly, it is the combination of the relied upon prior art that teaches the features of the nozzle units as claimed and an overhead injection unit as claimed.
Further, as in previous responses, Examiner notes that claim recitations drawn to intended use of the claimed apparatus (previously presented and newly presented) continue to be interpreted as merely that.  Examiner notes that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this regard, it is also noted that depending on the processing parameters used (e.g. pressures, flow rates, and on/off of gas flows, substrate movement, etc.) during a particular method/intended, uses are capable of being achieved as claimed. 
Examiner would also like to point out MPEP 706, I.  Examiner appreciates that Applicant’s claims appear to include the disclosed invention in substantial detail, including structural details of the claimed apparatus and additional non-structural details (e.g. a method intended to be performed by the apparatus, wherein the method includes implicitly and explicitly claimed features such as processing materials used, layers formed and other processing parameters - flow rates, flow directions, timing, pressure, etc.).  The above prior art rejections are meant to express the obviousness of the claimed apparatus.  In order to advance examination of the presently claimed apparatus, Applicant is encouraged to focus on structural features of the claimed invention and how they patentably distinguish from relied upon prior art, rather that how the apparatus may be used or slight structural differences that are known or obvious to those of ordinary skill in the art exercising ordinary, creativity, common sense and logic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20130133489 and KR 101512140 disclose nozzle unit apparatus intended for use with atomic layer deposition methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/               Primary Examiner, Art Unit 1716